UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 2, 2013 AMERICAN MAGNA CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 000-53630 20-5859893 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 701 N. Green Valley Parkway, Suite 200 Henderson, NV (Address of Principal Executive Offices) (Zip Code) 702-990-3256 (Registrant’s Telephone Number, Including Area Code) DAKOTA GOLD CORP. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 5 - Corporate Governance and Management Item 5.03Amendments to Articles of Incorporation or ByLaws; Change in Fiscal Year Effective as of July 2, 2013 Dakota Gold Corp. a Nevada corporation (the “Registrant”), amended its Articles of Incorporation to change its name from “Dakota Gold Corp.” to “American Magna Corp.” by filing a Certificate of Amendment with the Secretary of State of the State of Nevada. Section 9 - Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (c) Exhibits 3.1 Amendment to Articles of Incorporation of the Company. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 9, 2013 AMERICAN MAGNA CORP. By:/s/ Herb Duerr Name:Herb Duerr Title:Chief Executive Officer 3
